Citation Nr: 1742800	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-42 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA pension benefits in the amount of $23,747.83. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1971 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) in St. Paul, Minnesota.


FINDING OF FACT

In August 2017, the Board was notified that the Veteran passed away earlier that month, before a decision by the Board was promulgated on his appeal. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and, therefore, must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
 § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


